FILED
                            NOT FOR PUBLICATION                            AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50025

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04181-BEN

  v.
                                                 MEMORANDUM*
MARIO SALDANA-ORTA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Mario Saldana-Orta appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Saldana-Orta contends that the district court procedurally erred by basing his

sentence on erroneous facts concerning prior domestic violence charges. Because

he did not raise this objection below, we review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. Given

the court’s repeated statements that the 12-month sentence was necessary as a

deterrent to future illegal reentries, Saldana-Orta has not shown a reasonable

probability that he would have received a different sentence. See United States v.

Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Saldana-Orta also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Saldana-Orta’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Saldana-Orta’s immigration and

criminal history. See id.

      AFFIRMED.




                                          2                                      14-50025